              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
              CIVIL CASE NO. 1:19-cv-00062-MR-WCM


PARKER EXCAVATING, INC.,        )
                                )
                   Plaintiff,   )
                                )
         vs.                    )              ORDER
                                )
JOMCO CONTRACTING, LLC;         )
JOMCO, INC.; HIGHLANDS AT       )
CULLOWHEE, LLC; WESLEY          )
SAMUEL OWENBY; JOSEPH RILEY )
JOHNSON; and TRICIA RUTH,       )
                                )
                   Defendants.  )
_______________________________ )


     THIS MATTER is before the Court sua sponte.

     On July 31, 2019, the Defendant Wesley Samuel Owenby filed a notice

with the Court indicating that he filed a voluntary bankruptcy petition under

Chapter 7 of the United States Bankruptcy Code. [Doc. 25]. On August 5,

2019, the Court entered an Order staying this action against Defendant

Owenby but otherwise allowing the case to proceed against the other named

Defendants. [Doc. 26]. Since that time, Defendants JOMCO Contracting,

LLC, Highlands at Cullowhee LLC, Joseph Riley Johnson, and Tricia Ruth

were dismissed from this action, and a default judgment was entered against



     Case 1:19-cv-00062-MR-WCM Document 47 Filed 05/05/20 Page 1 of 2
JOMCO, Inc. [Docs. 38, 46]. Thus, the only claims remaining in this action

are the Plaintiff’s claims against Defendant Owenby.

      Accordingly, IT IS, THEREFORE, ORDERED that, within fourteen (14)

days of the entry of this Order, the parties shall file a report with the Court

advising of the status of Defendant Owenby’s bankruptcy case. A status

report shall be filed every ninety (90) days thereafter until such time as the

bankruptcy matter is closed.

      IT IS SO ORDERED.        Signed: May 5, 2020




                                         2



     Case 1:19-cv-00062-MR-WCM Document 47 Filed 05/05/20 Page 2 of 2
